Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1 and 13-14 have been amended from the current set of Claims filed on 02/08/2021.
3.		Claims 15-20 have been added as new claims to the current set of Claims filed on 02/08/2021.
4.		Applicant’s arguments regarding Drawing Objections for Figure 2 and Figures 5-9, see Page 13 filed 02/08/2021, have been fully considered and are persuasive.  Applicant has provided a replacement sheet filed on 02/08/2021 to address Fig. 2 and Figs. 5-9.
Therefore, the Drawing Objections for Figure 2 and Figures 5-9 are withdrawn. 
5.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-20, see Pages 13-18 filed  02/08/2021, have been fully considered and are persuasive.  
		Furthermore, the 35 U.S.C. § 101 “signals per se” rejection for Claim 14 is withdrawn. Applicant has amended Claim 14 to include “non-transitory” in the preamble of the claim.
Therefore, the 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn.

IDS Statement
6.		The information disclosure statement filed on 02/08/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Reasons for Allowance
7. 		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
The claims recite the additional elements that does integrate the abstract idea into a practical application because they do impose meaningful limits on practicing the abstract idea. These additional elements for example; 

(2) identifying, by the processor of the computing system, a device of a particular user associated with the first set of code check-ins; 
(3) automatically transmitting instructions to the identified device to cause the identified device to adjusting a setting of the identified device to change a functionality of the identified device during the future time interval (emphasis added)
These elements when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623    

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623